Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 1 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 2 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 3 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 4 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 5 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 6 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 7 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 8 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 9 of 13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 10 of
                                       13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 11 of
                                       13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 12 of
                                       13
Case 9:18-cv-80176-BB Document 237-22 Entered on FLSD Docket 07/03/2019 Page 13 of
                                       13
